UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7984


GARCEL LAVAR CHRISTIAN,

                Petitioner - Appellant,

          v.

THEODIS BECK, Secretary of NC          DOC;    LANDAR    CORPENING,
Superintendent of Foothills CI,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cv-00051-NCT-PTS)


Submitted:   March 16, 2010                   Decided:   March 23, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hoang Van Lam, NORTH CAROLINA PRISONER LEGAL SERVICES, INC.,
Raleigh, North Carolina, for Appellant. Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Garcel Lavar Christian seeks to appeal the district

court’s    order     accepting        the     recommendation        of    the    magistrate

judge   and    denying         relief    on     his     28    U.S.C.      §    2254     (2006)

petition.      The order is not appealable unless a circuit justice

or   judge    issues      a    certificate         of   appealability.           28     U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a       substantial       showing       of    the       denial    of      a

constitutional       right.”           28     U.S.C.      § 2253(c)(2)         (2006).          A

prisoner      satisfies         this        standard         by    demonstrating            that

reasonable     jurists         would     find      that      any    assessment         of     the

constitutional       claims      by     the    district       court    is     debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We have

independently reviewed the record and conclude that Christian

has not made the requisite showing.                          Accordingly, we deny a

certificate     of     appealability            and     dismiss     the       appeal.          We

dispense      with    oral       argument       because       the     facts      and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED

                                               2